Opinions of the United
1999 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


2-11-1999

Securacomm v. Securacom Inc
Precedential or Non-Precedential:

Docket 97-5794




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_1999

Recommended Citation
"Securacomm v. Securacom Inc" (1999). 1999 Decisions. Paper 36.
http://digitalcommons.law.villanova.edu/thirdcircuit_1999/36


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 1999 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                    UNITED STATES COURT OF APPEALS
                        FOR THE THIRD CIRCUIT




                             No. 97-5794
                    Securacomm v. Securacomm Inc.


    The following modifications have been made to the Court's
opinion issued on January 20, 1999 in the above-entitled appeal
and will appear as part of the final version of the opinion:


      (1)        On page 7, 4th line from the bottom of the page:    please
      change "attorney's" to "attorneys'"

      (2)        On page 7, 12th line from the bottom of the page:    please
      delete the word "either"

      (3)        On page 11, 3rd line from the bottom of the page:    please
      change "attorney" to "attorneys'"

     (4)        On page 12, lines 17-18: please unitalicize the word
"In";
     before "Tommy Hilfiger" please add (in italics as part of the case
     name) "ISCYRA v." See n.2 on page 10 for proper citation form.

      (5)        On page 13, 3rd line of text:   please change the word
      "sufficient" to "insufficient"

                 (6)         On page 15, 18th line of text:   please add a
"."
                 after the parenthetical.

                 (7)        On page 15, 23rd line of text: please change
                 the date in the parenthetical from "1995" to "1975"



                                            /s/ P. Douglas Sisk,
                                                      Clerk




February 11, 1999